Citation Nr: 1041924	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 
and from December 1990 to December 1991.  He died in July 1997, 
and the appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Regional 
Office (RO) in Newark, New Jersey, which denied the appellant's 
claim based on the failure to submit new and material evidence to 
reopen her claim of service connection for the cause of the 
Veteran's death. 

The Board will now review the claim on a de novo basis without 
consideration of any past determinations denying service 
connection for the cause of the Veteran's death.  This is 
necessary as the original claims file was lost and although the 
file has since been rebuilt, it is clear that it does not contain 
identical information as the original claims file.  In fact, 
there are no rating determinations on file prior to September 
2006.  The Board's recharacterization of the issue on appeal is 
not prejudicial to the Appellant but beneficial as it entitles 
her to more expansive assistance under the Veterans Claims 
Assistance Act (VCAA). 

During the pendency of this appeal the appellant raised the issue 
of her education benefit being reinstated.  (See April 2010 
statement).  However, this issue has not been addressed by the 
RO, and therefore, is REFERRED to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  She claims that his service-connected diabetes 
mellitus was a contributory cause of death.  Specifically, she 
asserts that the Veteran's fatal automobile accident was caused 
by a diabetic reaction which caused him to lose control of his 
vehicle.  

In the context of a § 1310 Dependency and Indemnity Compensation 
(DIC) claim, the Court held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

Although it is clear that the appellant has actual knowledge that 
the Veteran was service-connected for diabetes mellitus, 
correspondence issued to the appellant in June 2006 did not meet 
the requirements set forth in Hupp.  Indeed, it informed her that 
to substantiate the claim, the evidence must show that the 
Veteran either died while on active duty or that he died "from a 
service-connected injury or disease."  The correspondence did 
not inform her of the disabilities for which service connection 
was in effect at the time of the Veteran's death, or advise her 
that the claim could be substantiated by evidence showing that 
the Veteran's service-connected disorders caused or contributed 
substantially or materially to cause his death.  To ensure 
complete due process compliance, corrective action in this regard 
is needed.  38 U.S.C.A. § 5103(a).

As mentioned in the Introduction, the claims file has been 
rebuilt.  It is unclear as to whether exhaustive efforts were 
made to locate the missing file.  On remand, the RO should again 
attempt to locate the original claims file and/or locate 
duplicate copies of relevant information, to include prior rating 
determinations.  The appellant should be notified of any 
evidentiary development.  The RO should also inform the appellant 
that the claims file is rebuilt, and afford her a reasonable time 
to submit any additional records.

The Board notes that the appellant referenced medical records 
from Newark Beth Israel Medical Center (NBIMC) where the Veteran 
was seen.  The RO requested these records in March 2010.  NBIMC 
responded in April 2010 and stated they were unable to find the 
Veteran in their Master Patient Index, but they would recheck the 
index if more information was provided.  In April 2010, the RO 
provided additional information, which had been in the original 
request, but there is no response or follow-up in the claims 
folder as to the reply of NBIMC.  As such, the RO should request 
a response from NBIMC.

The Board further notes that in June 2010 the Office of the State 
Medical Examiner notified the RO that there was a fee for 
obtaining the Veteran's autopsy report.  The appellant was 
notified in July 2010 that there was an $8.00 fee for the 
Veteran's autopsy report, but that the RO was unable to pay any 
fees to obtain records and the appellant should obtain the report 
herself and submit it to the RO.  In reviewing the June 2010 
letter from the Office of the State Medical Examiner, it is noted 
that the actual fee for obtaining the autopsy report is $18.00.  
Accordingly, the appellant should be sent corrected notice of the 
actual amount charged to obtain the autopsy report.  The 
appellant should also be provided with a copy of the June 2010 
letter from the Office of the State Medical Examiner as it had a 
file number to reference when requesting the autopsy report.  

Last, in an April 2010 statement, the appellant states that she 
has all of the Veteran's medical records and she can provide them 
if necessary.  The Board believes that the appellant should be 
given a reasonable amount of time to supply any additional 
records that she has which are not already part of the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.	Take all procedurally appropriate actions 
to locate and/or rebuild the original 
claims file in accordance with M21-1, 
which includes obtaining copies of the 
Veteran's service treatment records, and 
prior rating determinations.  All 
pertinent documentation and inquiries must 
be associated with the claims file.  All 
attempts to secure the Veteran's original 
claims file must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the original 
claims file, the RO is unable to secure 
same, the RO must notify the Appellant and 
her representative that the original 
claims file is missing and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
For any unavailable U.S. Government 
records, the RO must indicate in writing 
that further attempts to locate or obtain 
such records would be futile.  The 
Appellant and her representative must then 
be given an opportunity to respond, and 
invited to submit any relevant records 
they possess.

2.	The Agency of Original Jurisdiction (AOJ) 
should provide the appellant with VCAA 
notice as to the claim of service 
connection for the cause of the Veteran's 
death.  Specifically, the notice must 
include (1) a statement of the conditions 
the Veteran was service-connected for at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).

3.	Request a response from Newark Beth Israel 
Medical Center (NBIMC) as to whether NBIMC 
has any of the Veteran's records from 
January 1995 to June 1997.

4.	Send the appellant corrective notice 
informing her that the correct amount for 
obtaining an autopsy report is $18.00.  
With this corrective notice, attach a copy 
of the June 2010 notice from the New 
Jersey Office of the State Medical 
Examiner which includes a file number to 
reference.

5.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection for the cause of the Veteran's 
death.  If the benefit sought on appeal is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

